USCA4 Appeal: 21-7413      Doc: 9        Filed: 02/23/2022     Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-7413


        WINFRED SCOTT SIMPSON,

                            Petitioner - Appellant,

                     v.

        NORTH CAROLINA DEPARTMENT OF PUBLIC SAFETY,

                            Respondent - Appellee.



        Appeal from the United States District Court for the Middle District of North Carolina, at
        Greensboro. Catherine C. Eagles, District Judge. (1:20-cv-01110-CCE-JLW)


        Submitted: February 17, 2022                                 Decided: February 23, 2022


        Before AGEE and RUSHING, Circuit Judges, and SHEDD, Senior Circuit Judge.


        Dismissed by unpublished per curiam opinion.


        Winfred Scott Simpson, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-7413         Doc: 9      Filed: 02/23/2022      Pg: 2 of 2




        PER CURIAM:

               Winfred Scott Simpson seeks to appeal the district court’s order accepting the

        recommendation of the magistrate judge and dismissing as untimely Simpson’s 28 U.S.C.

        § 2254 petition. The order is not appealable unless a circuit justice or judge issues a

        certificate of appealability. See 28 U.S.C. § 2253(c)(1)(A). A certificate of appealability

        will not issue absent “a substantial showing of the denial of a constitutional right.” 28

        U.S.C. § 2253(c)(2). When, as here, the district court denies relief on procedural grounds,

        the prisoner must demonstrate both that the dispositive procedural ruling is debatable and

        that the petition states a debatable claim of the denial of a constitutional right. Gonzalez,

        565 U.S. at 140-41 (citing Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

               Limiting our review of the record to the issues raised in Simpson’s informal brief,

        we conclude that Simpson has not made the requisite showing. See 4th Cir. R. 34(b); see

        also Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The informal brief is an

        important document; under Fourth Circuit rules, our review is limited to issues preserved

        in that brief.”). Accordingly, we deny a certificate of appealability and dismiss the appeal.

               We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid in the

        decisional process.

                                                                                       DISMISSED




                                                     2